By the Court.
Mandamus is the proper remedy to restore a party to the possession of an office from which he has been illegally removed. The State, ex rel. Moyer, v. Baldwin, 77 Ohio St., 532; Karb, Mayor, v. The State, ex rel. Carter, 87 Ohio St., 197, and The State, ex rel. Stafford, v. The State Board of Appraisers and Assessors, 84 Ohio St., 505.
A peremptory writ is awarded for the reasons stated in the opinion in the case of The State, ex rel. Nolan, v. ClenDening et al., ante, 264.

Peremptory writ awarded.

Nichols, C. J., Johnson, Donahue and Wanamaker, JJ., concur.
Newman, Jones and Matthias, JJ., concur as to the insufficiency of the charges, but do not' concur as to form of remedy.